IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

 

EPSILON ENERGY USA,
INC.,
Plaintiff, FILED
Civil Action No. HARRISBURG, PA
v. Judge APR. 9.2071
PER PRR
CHESAPEAKE APPALACHIA, LLC, DEPUTY CLERK
Defendant.

 

MOTION FOR LEAVE TO SERVE LIMITED EXPEDITED DISCOVERY

Plaintiff Epsilon Energy USA, Inc. (“Epsilon”), by and through its
undersigned counsel, respectfully moves this Court for leave to conduct limited
expedited discovery to support its claims for a preliminary injunction as forwarded
in Epsilon’s Memorandum in Support of Motion for Preliminary Injunction
(“Injunction Motion”). In support of this motion, Epsilon refers the Court to its
Memorandum in Support, filed contemporaneously herewith.

WHEREFORE, for the reasons stated in the accompanying Memorandum in
Support of Motion for Leave to Conduct Limited Expedited Discovery, Epsilon
respectfully requests this Court enter an Order granting it leave to serve the Requests
for Production attached to its Memorandum in Support as Exhibit A and that
Defendant Chesapeake Appalachia, LLC be ordered to provide responsive

documents within seven (7) days of service.
Dated: April 9, 2021

Respectfully submitted,

/s/ Gregory J. Krock
Gregory J. Krock

Pa. L.D. No, 78308
Elizabeth M. Thomas
Pa. I.D. No. 322002

MCGUIREWOODS LLP
Tower Two-Sixty

260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222-3142
(412) 667-6000 (Telephone)
(412) 667-6050 (Facsimile)
gkrock@mceguirewoods.com
ethomas(@mceuirewoods.com

 

Jonathan T. Blank

Pro Hac Vice Request Forthcoming
MCGUIREWOODS LLP

652 Peter Jefferson Parkway

Suite 350

Charlottesville, VA 22911

(434) 977-2500 (Telephone)

(434) 980-2222 (Facsimile)
jblank@mcguirewoods.com

Counsel for Plaintiff Epsilon Energy USA,
Ine.
CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing
Motion for Leave to Serve Limited Expedited Discovery has been served upon

the following by mail, this 9th day of April 2021:

Chesapeake Appalachia, LLC
c/o The Corporation Company
1833 S. Morgan Road
Okiahoma City, OK 73128

/s/ Gregory J. Krock
Gregory J. Krock

 
